Title: From Thomas Jefferson to Josiah Meigs, 12 May 1821
From: Jefferson, Thomas
To: Meigs, Josiah

Monticello
May 12. 21.I return you thanks, dear Sir, for your very ingenious meteorological diagram for the year just elapsed. the idea is luminous, and the representation to the eye much more palpable and satisfactory than the common tables of detail, and the execution is truly splendid. it submits to the cognisance of sight, what is generally estimated by the sense of feeling only. but I am still more thankful for the kind sentiments expressed in the letter accompanying it, and can assure you with truth they are sincerely reciprocated by sentiments of the highest esteem and respect.Th: Jefferson